DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 10/21/2020. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see remarks, filed 10/21/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 (see applicant’s corresponding arguments), with respect to applicant’s amendment and corresponding related arguments with respect to the redundancy unlikelihood objective, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhou et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (Tran, US 2020/0090651) in view of Liu e al. (Liu, US 2018/0357566) and further in view of Zhou et al. (Zhou, Elastic Responding Machine for Dialog Generation with Dynamically Mechanism Selecting).
As per claim 1, Tran teaches a system, comprising a processor to: 
receive a prefix of conversation and a text input (Fig. 2, paragraphs [0025, 0036, 0037]-his dialogue history including conversation history of utterances as the prefix of conversation, which he refers to as text input and his contextual information, including response); and 
generate a completed response based on the prefix of conversation and the text input via a trained [primal] network, wherein the [primal] network is trained 
Tran does not explicitly teach that which Liu teaches: generate a completed response based on the prefix of conversation and the text input via a trained primal network, wherein the primal network is trained to minimize a Lagrangian loss function representing a plurality of objectives and a dual network is trained to maximize the Lagrangian loss function (paragraph [0042, 0001, 0002, 0018-0041]-his detailing of the primal dual network, wherein the primal network minimizes the loss function, see his loss discussion as the Lagrangian loss function, and the dual network maximizes the loss function, with respect to his language output). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Tran and Liu to combine the prior art element of the response KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing unsupervised learning, which is optimized using a primal-dual network for generating a response (ibid-Liu, see also abstract). 
The above combination lacks teaching that which Zhou teaches wherein the plurality of objectives comprises a redundancy unlikelihood objective (pages 5730-5732-his reducing redundancy mechanism, page 5731 paragraph 2 and subsequent algorithms and for calculation and formulating the response via the network as the objective for redundancy unlikelihood objective, his mechanism selection). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing unsupervised learning, which is optimized using a primal-dual network for generating a response (ibid-Liu, see also abstract, ibid, Zhou see also abstract).
As per claim 3, Tran with Liu with Zhou further makes obvious the system of claim 1, wherein the prefix of conversation comprises a dialogue between a first user and a second user (ibid-see claim 1, prefix discussion as the dialogue between a first and second user), and the text input comprises a portion of the completed response (ibid-see claim 1, text input comprising the response, Fig. 2).
As per claim 4, Tran with Liu with Zhou make obvious the system of claim 1, wherein the primal network and the dual network comprise long short-term memory (LSTM) models with different parameters and additional network elements (ibid, Tran-see the above primal and dual network discussion, paragraph 
As per claim 5, Tran with Liu with Zhou make obvious the system of claim 1, wherein the plurality of objectives comprises a perplexity objective or a relevance objective (ibid, Tran paragraph [0077-0079]-his iCARNN measure of loss, as his perplexity/relevance objective). 
As per claim 6, Tran with Liu with Zhou make obvious the system of claim 1, wherein the plurality of objectives comprises a semantic dissimilarity objective (ibid, Tran paragraph [0077, 0078]-his iCARNN vector space distance between ground truth and response, as semantic dissimilarity objective, in filtering out inaccurate results). 
As per claim 7, Tran with Liu with Zhou make obvious the system of claim 6, wherein the plurality of objectives comprises a semantic coherence objective (ibid, Tran paragraph [0077, 0078]-his iCARNN vector space distance between ground truth and response, as semantic coherence objective, in determining accurate results). 
claim 8, claim 1 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the computer-implemented method, such that Tran with Liu with Zhou make obvious a method  computer-implemented method (Tran, see paragraph [0007]-method discussion), comprising: 
receiving a prefix of conversation and a text input (ibid-see claim 1, corresponding and similar limitation); and generating a completed response based on the prefix of conversation and the text input via a trained primal network (ibid), wherein the trained primal network is trained to minimize a Lagrangian loss function representing a plurality of objectives and a dual network is trained to maximize the Lagrangian loss function (ibid), wherein the plurality of objectives comprises a redundancy unlikelihood objective (ibid). 
As per claims 10 and 17, Tran with Liu with Zhou make obvious the computer-implemented method of claim 8, comprising: sending the completed response as a response to an inquiry (ibid, Tran-see claim 2, sent response discussion, Fig. 2-his dialogue, completed response and inquiry) in response to detecting that a confidence score of the completed response exceeds a threshold score (ibid, Tran, see also paragraph [0079, 0081, 0088, 0089, 0099]-as his threshold score for response accuracy, for response sent).
claim 15, claim 1 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the computer-readable storage medium is deemed to embody the method, such that Tran with Liu with Zhou make obvious a computer program product for completed response generation, the computer program product comprising a computer-readable storage medium having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program code executable by a processor to cause the processor to (Tran, see paragraph [0007]-non-transitory computer readable medium discussion): train a primal network to minimize a Lagrangian loss function representing a plurality of objectives and train a dual network to maximize the Lagrangian loss function (ibid-see claim 1, corresponding and similar limitation), wherein the plurality of objectives comprises a redundancy unlikelihood objective (ibid); receive a prefix of conversation and a text input (ibid); and generate a completed response based on the prefix of conversation and the text input via the trained primal network (ibid).
Claims 2, 9, 11, 12, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (Tran, US 2020/0090651) in view of Liu e al. (Liu, US , as applied to claim 1 above, and further in view of Sapoznik et al. (US 9,715,496).
As per claims 2, 9 and 16, Tran with Liu with Zhou make obvious the system of claim 1, but lack teaching that which Sapoznik teaches: wherein the processor is to: 
generate a plurality of completed responses (C.17 lines 23-63-his complete responses generated); 
present the plurality of completed responses comprising the completed response to a user for selection (ibid-his “completions to the text” as his completed responses, provided to the user); 
receive a selected response from the completed responses (ibid-his selected response, from the plurality of suggested completed responses); and 
send the selected response to a second user (ibid-his selected response sent to another user). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing unsupervised learning, which is optimized for generating a response with completion options (ibid-Liu, see also abstract, Sapoznik C.17 lines 23-63).
As per claims 11 and 18, Tran with Liu with Zhou make obvious the computer-implemented method of claim 8, but lack teaching that which Sapoznik teaches wherein generating the completed response comprises iteratively building the completed response beginning with the text input word by word (ibid, Sapoznik, C.18 lines 3-53-as his iterative building the completed response word by word, see his most likely following words, path and continued extension of word path iterations for building the response). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing unsupervised learning, which is optimized for generating a response (ibid-Liu, see also abstract, ibid, Sapoznik C.17 lines 23-63).
As per claims 12 and 19, Tran with Liu with Zhou make obvious the computer-implemented method of claim 8, but lack teaching that which Sapoznik teaches wherein generating the completed response comprises beam searching to generate a plurality of completed responses (ibid, Sapoznik, C.18 lines 3-53-see his beam search for generating a plurality of completed responses). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing unsupervised learning, which is optimized for generating a response (ibid-Liu, see also abstract, ibid, Sapoznik C.17 lines 23-63). 
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (Tran, US 2020/0090651) in view of Liu e al. (Liu, US 2018/0357566) in view of Zhou, as applied to claim 8 above, and further in view of Kannan et al. (Kannan, US 2019/0294973).
As per claims 13 and 20, Tran with Liu with Zhou make obvious the computer-implemented method of claim 8, comprising training the primal training the primal network using a first limit of turns of conversation and gradually increasing the first limit to a second limit of turns of conversation (Fig. 2, paragraphs [0038-0042]-his first turn length of 5, as his limit, and second turn limit of 20, in his training set, as the gradual increase). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Tran and Liu to combine the prior art element of the response system having prefix of conversation and text input utilizing neural network for training of input/response as taught by Tran with a primal dual network for training and generating human language output as taught by Liu with variable and increasing/decreasing turn training limits as taught by Sapoznik as each element performs the same function as it does separately, as the combination would yield KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing unsupervised learning, which is optimized for generating a response with completion options including increasing training data (ibid-Liu, see also abstract, Sapoznik C.17 lines 23-63, Kannan paragraph [0042]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (Tran, US 2020/0090651) in view of Liu e al. (Liu, US 2018/0357566) with Zhou, as applied to claim 8 above, and further in view of Chen et al. (Chen, US 2020/0007380).
As per claim 14, Tran with Liu with Zhou make obvious the computer-implemented method of claim 8, comprising training the primal network (ibid-see claims 1, 13, training discussion), [using sequences with lower likelihood of generating redundant responses among all sequences in a training dataset], but lack teaching that which Chen teaches the above: using sequences with lower likelihood of generating redundant responses among all sequences in a training dataset (paragraphs [0077-0099, 0097]-his neural network trained, based on data to produce a different response, thus lower likelihood of generating a redundant response, see also his “user repeat” discussion, for redundant response, and using training data that reduces the generated repeated/redundant response).
KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be utilizing unsupervised learning, which is optimized for generating a response with completion options including increasing training data (ibid-Liu, see also abstract, Sapoznik C.17 lines 23-63, ibid-Chen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







lms
1/13/2021